Case 1-Llo-40949-cec DOC Zo Filed Os/OUl/ly Entered Qs/Ql/1y LolsQlOl

UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF NEW YORK

Xx

In Re: Chapter 13

ANTHONY SYLVESTER, Case No, 18-45949-cec

 

Debtor(s)

 

xX
LOSS MITIGATION REQUEST - BY DEBTOR

| am a Debtor in this case. I hereby request to enter into the Loss Mitigation Program
with respect to [Identify the property, loan and creditor(s) for which you are requesting
loss mitigation]:
705 FOUNTAIN AVE, BROOKLYN, NY 11208

[Identify the Property]

 

6193

 

Last 4 Digi
SLS for US Bank c/o Koz esa et eT ew 3490 Olive Blvd Ste 555, St. Louis, MO 63 4
[Creditor’s Name and Address]

 

SIGNATURE

I understand that if the Court orders loss mitigation in this case, I will be expected to
comply with the Loss Mitigation Procedures. I agree to comply with the Loss Mitigation
Procedures, and I will participate in the Loss Mitigation Program in good faith. |
understand that loss mitigation is voluntary for all parties, and that I am not required to
enter into any agreement or settlement with any other party as part of entry into the Loss
Mitigation Program. I also understand that no other party is required to enter into any
agreement or settlement with me. I understand that I am not required to request dismissal
of this case as part of any resolution or settlement that is offered or agreed to during the
Loss Mitigation Period.

 

 

Sign: s/Anthony Sylvester (@) Date: March | “019
nN
Print Name: Anthony Sylvester

 

[First and Last Name]
Telephone Number: 347-803-3229

fie. 999-999-9999]
E-mail Address [if any]: sylvester@alumni.harvard.edu

 
